;;

                  OFFICE OF THE AYTORNEY              GENERAL   OF TEXAS
                                             AUSTIN




     mmorabla Taylor Carllirlr
     QiBiml Distriot  Attornq
     If%     ";y$
            ,
     Attentlunr            Mr. Fred V. llaridith




                      YOU ktt8r        0r                        wrtlng      the opin-
     ion of this da~tment               on                       n   reti8   in   part
     ** f ollovr      I

                      "Plo8.e
              oral'8 0 irri
                      s8 r
              partstent

                                                        e in our county
                                                        8 for raml**10n
                                                          OS the 35 mile
                                                          adviae OS your

                                                         Volume 26,~peg. 15248

                                            qaartlon vhether ozm who ha8
                                           y or lmproporly lapored upon
                                            the a&mutt so paid may be
                                           oertrin ?aOt?OF8,ahief OS
                                             untary   or lnroluntary    pay-
              PYDS.        Ii  ths   paymilt    18 ads   under    olroumstaaos8
              uhluh       amount   to eoer01on      or dur888, 80 that     it
              must be regarded a8 an &ntoluntary ma, the
              Sine may~nimZl$@;~~~~~sd~          othervlro not.
              l'hecare8 In-uhlab it ha8 been held that the
              paymant va8 under duror8     ari utu8lly tho80 In
              vhloh the auouaed     Ya8 imprlsozwd,  or va8 throat-
              enod vith laprisorupant,    rod pamnt    of the fine
~OrdJb       Taylor        Cerli818,   Page   2




       Ua8 liOO~88U~     t0 avoid Or BeOUT X’sloaaefrOm
       such iQWi8OlUWlt.        Threaten8d OC aOtUa1 diS-
       tralnt or property     may, perhaps, also, -- at
       least wader SOW OfrOUIS8tUtOe8~ -- bo regarded
       a8 8UffiOiMlt     to OOrlStitUte ~duresm.  But it the
       pfQ’a.nt18 by Way of OO~~OBtiSe Beroly, or $8
       mada only to avoid ia8onvonienoo or trouble,




           In Bailey v. Paulllna, 69 1OllC 463, 25 II.Ii.418, it
~a8  held that ona who paid a ifno under a void ordinanoe   vfth-
out protest oould not raoover the money paid. In lierrington
q. Sov York, 81 1. Y. Supp. 667, it was held that one who
paid a ilna WpOSed by a IMglStrPte who had no jU??i8dlOtian
to ipIp    it YbS not entitled t0 I’eOOVW the WOnsy paid, when
the p-I&t    YES VOhUlt~y.   It i8 rtated in the 0888 OS
~oulohan v. Hennob. County, 81 Atl. 449:




             It la further stated in A. L. R., Voluum 26,

             “It      i8   a Well-SOttlSd iaOt.that illegal




      ,vhere the payment in to arold or aeoure release
      ] from lmpritonnant r0r nonpayment OS the fine,
        it Lelqg held that a payment made under them
Eonorable taylor Curlisle, p8&v 3


     OirOUJMt8nO~8 18 UI iIWOlllQt~y Oile,4Rd th4t
     the Sine may ba reooooroA.’ (Citing nuwrous
     authorities.)
             In the ease OS Herrington v. IVevYork, suprs, the
aourt ssld      "that won Vhen   the aaaured rotrully under un-
lavful Urest St the tiW the PaJWnt VU made, it vould
be neoe88ary      to allogo that the payment was prooured by roa-
aon OS suoh det8ntlon. And the mere ellqatlou that paymnt
VII made because a fine imposed vas bald not to sfor dure8v
in rata.     It   VSS point04 Out by On8 Of the $~dgO8 tbst fiIW8
haA boon ola88itied with tax88 and lioenser in applying the
rule   that voluntary payment    under 8 mistake 0r law 08mot
bo rsoovered. . . .I(
          It .var hold ln tho Oaae OS Bailey v. Paulba, supra,
that one vho hid boon oonvlatod OS violation oS the munioi-
pal ordinanoo vhlah vu rold, but vho.had p8ld, vlthout pro-
test, the Sine wOSvd,.Md        had not raised the QUSStiOn 0r
the nlldlty OS the ordinanue, oould not cooover rrom the
mnlolpallty     the amount 0r ths  rlne, and that this vas true
even though, 8t th8 time it va8 paid, ho was under arrest.
fb OOUrt Stating the qUeStiOn th& VaS prerontod for       it8
&OiSiOP     Bald:
             -The saots appsarlng in the quu$loM                    aro
    tho8.r (1) ~laintiff’a                888i@aoO VSS OOnViStod        8nd
    Slnod upon a void ordf!miao.                    (2) UJJO~his    trial
    he did not *also 8ay objootlon based upon the
    valldlty OS tho ordlnanqe.                     3 Ho paid the Sine
    Uld OO8t8,VithOUt              pCOtO8t.        4 The p8yment vas
                                                  11
   madeVhllo he VU under clrroat. It i8 rhovn that
   th8 paymsnt ves made vlthout proteitj rhloh, lv ve
    UnderStand       tb      lUrguPg0,      lbapI    th& it YaS M4de by
    p~alntlff~r a8slgnor vlthout objootlon, or the
    delllal0r tho jUSti                  OS the    alaim, or l**0r t1 o n
    OS his      own rlgtltr.           A wy’a@it SO m8ds 18 regarded
    u voluntary; and, In tha absanos OS fraud, de-
    Oeit or mi8take            Of fMt,       the   noney OSnnOt   bo ro-
    oovored baok. .. . It 18 POt alalm8d that the
    ddwd8nt in tbs                       ent was Induoed to m8ke
                                         lud, deoolt or mlvtt%k&:
                    It i8,       hOVOVtSF,iMi8tOd        t&t    h0 VaS
    under      d&as,       when he made the payment, by reason
gonorable Taylor %rllsle,     page 4


        0r the raot that he was then under arrert. But
        It is not shown by the statement of faots found
        In the qwsdlon,     as omtifled to us, t&at the
        arrest   hnd anything to 40 with the pa$ment, or
         the defendant was oon8traIned or Influenced there-
        by to make it.    It Im~not 8hWn that, beoause of
        the dIWSSs, or the arrest, the defendat made the
     .. payment; nor can suoh a thing ,be Inferred.    Ye.
        may rs8dlly~pr~esumqthat the defendant..paldthe
        fine and costs beoause he,belioved the jud&ment
        igaln8t"hlm.ma8 -validi 8radthis we are requlrsd
        to pi%SU@E; In.the ,abrenoo OS tiy shoWq     OS ob-
       ‘feO$iOiI,~ Of if $)i&p$~Ikt   US8 @ads +dOr pFOtO8t.'
                     v
         'fi','It*has-be& he~d.tl&the      a&sent is voluntary            and
.&&eSora--lrreooieEajila,   vhers,   at   ti ,e tlms   of  the
                                                            psyxssnt oi
fm     dap$8dd, tjho.~eo~ed baa’~‘option
                                     to pay’the fine or’
to &~&BU&&d hs ~C’~QO8e8
                       t0 do thd rOrIBar,. *rOtA thOU&l -b
 jubnqbently appQd.8, and the aoxwlotfon upon cdolol itiset
 ggidi.' (D'Aloti v.'3-t,      97 Atl.~.722,~8Sfirmedin 99
 Atl. ,189,) At the,tlks'of paymentai tas rliws in thli
 oas*, ;thedblendiint~verc uiuior arrest.,   upbn ocaaplalntror.
.qlqlationof the .oIty'ordlnanoe,having .boen     SOntOJWSd to
 py ripe or.sow0 time in JaLl.: Fo protest was m8do against
 payment of the Sine. . The.oouit Bald that the.le3ality.of~~
  U3’eSSOOprIStS I&lfObO.lnl( 4 MFSOKI t0 4ot 83a%nSt hi8 Will,
   d doe8 not eri8t rhere.the DeraOn Od uhoa it'18 ohargid,
 1t has been exqralsed as an option or oholoe as to whether
 he will do the.thIng or partom the aot ml4 to have been
 d&is- under ~durers~ that in this ease them were two iOI9iS
 or appeal wallablo to the QSoqdant as alternatives to pay-
 - the SineS, and t&t it SeQmd to~be the rub          that IS
 drftUIdfbt8 had 8n alternatIVe to s&ekingthe poysbmt, they
 aust be regilded as harm     beon voluntary, aad therefore not
 reooverablo. The propo8itlon ‘that     IS one upon vhca a Sior
 Is imposed by a aourt having no juri8dIotIon to try the of-
 fepss and lmpore a Sine has an alt8rnatlre to pay the Siao
 or to &peal, and payment 18 IlOtl88eZltialto avoid threat-
 ened 1mpPIronment, 8 payment with knowledge 0r the fact8 will
 be deenmd voluntary, and the money cannot be rsoovered.
            It IS Stated in f%X'pU8JUZ'lS,VolWse 49, par30759:
            'Noney paid under an unconstitutional or in-
       valid statute or ordlnenoe, without any olroum-
       stancam of compulsion 18 paid under a mistake 0r
  Honorable   Taylor   Garllslo,   page 5


       law, and 80 oannot bo reaonred       eroopt in so far
       as raaovarp   is pormittod  under &he rule adopted
       in most states   that paymsats imds by pub110 ofll-
       oars under mlstaks    OS law are reooverabls.n
             WShave saraSUlly oonsldared Artlolo 952, VO~On'S
  Annotated Code OS Criminal    Pr008&~r8, In oonnsotlon with your
  rsquest . This st8tUta   authoriaw    the governor to remit fines,
  hawever, we do not think that this statute haa.any applloa-
  tIon to the question   under oon8iaoretIon.                .

                It *Ill   be 808n rr0mthe forogolng euthoritioa      that
   ordinarily     the question   whether one who has paid a fine il-
  ‘legally    or Improperly    lmpoaed upon hfm oan reoover baok the
   amount so paid may be S&a to depend upon aortain          Saotora
   ohief of uhloh 1s that OS vol.pntary       or lavoluntary  payman&.
   Ii the payment~b mad8 unaor olreum8ta.noeewhloh smount to
   soerolon or dursss,       so that it s#ist be regarded as an In-
‘, volon.tary one, the rin0 maygensrally        be rooovered; other-
   vise not.
               In rlsw or the Songolng    authorltles, It Is apparant
   that, no oategorioal  answer 08n be glvon to your qua&ion.       The
   gene&xl rules above 8MOUOOOashould       be Or some 888fStftZ&OO to
   YOU  ln astermIning  whother or not the Sine and oost, ma bo
   rsaovared in a partloular    ease, under all the facts an i air-
j- samstanoes sonnaoted   thorwith.